



Exhibit 10.1


Employee (Non-Director) Form for Time & Performance Based Vesting Schedule




Restricted Stock Agreement: #XXX
Fair value per share on Grant Date XX/XX/XXXX - $XX.XX
THE RESTRICTED SHARES AWARDED UNDER THIS RESTRICTED STOCK AWARD AGREEMENT
ARE SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE UNTIL VESTED.
LMI AEROSPACE, INC.
RESTRICTED STOCK AWARD AGREEMENT
TO:
XXXXXX



For the purposes set forth in the LMI Aerospace, Inc. (the "Company") 2015
Long-Term Incentive Plan, as the same may be amended from time to time (the
"Plan"), you have been awarded by the Committee shares in words (XX,XXX) shares
of the common stock of the Company, $0.02 par value per share (the "Restricted
Shares"), which award (the "Award") is subject to and conditioned upon your
acceptance of this Restricted Stock Award Agreement (this "Agreement").


The terms of the Award are as set forth in this Agreement and in the Plan. The
Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the express terms and provisions of the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control. Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.
The more salient terms of the Award are summarized as follows:
1.    Grant Date:    XX/XX/XXXX    (the “Grant Date”)


2.    Number of Restricted Shares Subject to this Award:    XX,XXX (the
“Restricted Shares”)


3.    Vesting Provisions.


(a)    Subject to the terms and conditions herein, (i) XXXX of the Restricted
Shares shall remain unvested and restricted unless and until both the Company
achieves one or more of the milestones referenced in Exhibit A (the
“Milestones”) as assessed by the Committee following the end of the fiscal year
XXXX and you have not experienced a Termination Event (as defined below) by the
end of such fiscal year, and (ii) the remaining XXXX of the Restricted Shares
shall remain unvested and restricted unless and until the period of time
commencing on the Grant Date and ending at the close of business on XXXXX XX,
XXXX (the “Time Period”) expires without you experiencing a Termination Event.


(b)    In furtherance of and without limiting the authority of the Committee to
adjust the terms of the Award pursuant to Section 17 of the Plan, the Committee
may adjust the vesting requirements of this Award to account for any of the
events identified in such Section.


(c)    If one or more of the Milestones have been met and you have not
experienced a Termination Event during the Time Period, then the number of the
Restricted Shares associated with the Milestones that have been met as set forth
in Exhibit A shall vest and become unrestricted for purposes of vesting
hereunder. A “Termination Event” means the termination of your status as an
Employee of the Company and its Affiliates for any reason other than your death
or Permanent Disability.


(d)    Prior to vesting, the Restricted Shares shall not be sold, assigned,
transferred or otherwise disposed of, or





--------------------------------------------------------------------------------





mortgaged, pledged or otherwise encumbered except as provided in this Agreement
or in the Plan.




4.Termination. All of the Restricted Shares shall terminate and be forfeited to
the Company immediately upon either (a) the failure of the Company to achieve
the Milestones as set forth in Section 3(a), or (b) the occurrence of a
Termination Event at any time prior to the expiration of the Time Period, other
than your death or permanent disability.


5.Rights as a Shareholder. The Restricted Shares, when vested, will be
represented by a stock certificate or certificates registered in your name upon
your request. If requested by the Company, such certificate shall bear a legend
in substantially the following form:
"The shares represented by this certificate are subject to the terms and
conditions (including forfeiture and restrictions against transfer) contained in
the LMI Aerospace, Inc. 2015 Long-Term incentive Plan. A copy of such Plan is on
file in the office of LMI Aerospace, Inc."
You will deposit such certificates with the Company or its designee, together
with stock powers or other instruments of assignment, each endorsed in blank,
which will permit transfer to the Company of all or any portion of the
Restricted Shares that shall have been forfeited. The Restricted Shares shall
constitute issued and outstanding shares of Common Stock for all corporate
purposes other than the right to receive and retain dividends or other
distributions in respect of such shares ("Retained Distributions"). You will
have the right to vote such Restricted Shares and to exercise all other rights,
powers and privileges of a holder of Common Stock with respect to such shares,
with the exception that (i) you will not be entitled to delivery of the stock
certificate or certificates representing such Restricted Shares unless and until
they are vested; (ii) the Company will retain custody of the stock certificate
or certificates representing the Restricted Stock before vesting; (iii) the
Company will retain custody of all distributions made or declared in respect of
the Restricted Shares (and such Retained Distributions will be subject to the
same restrictions, terms and conditions as are applicable to the Restricted
Shares until such time, if ever, as the Restricted Shares with respect to which
such Retained Distributions shall have been made, paid or declared shall have
become vested, and such Retained Distributions shall not bear interest or be
segregated in separate accounts); (iv) you may not sell, assign, transfer or
otherwise dispose of, or mortgage, pledge, or otherwise encumber any Restricted
Shares or any Retained Distributions unless and until the Restricted Shares
vest; and (v) a breach of any restrictions, terms or conditions provided in the
Plan or established by the Committee with respect to any Restricted Shares or
Retained Distributions will cause a forfeiture of such Restricted Shares and any
Retained Distributions with respect thereto.


6.Company Actions upon Vesting. Upon the vesting of Restricted Shares in
accordance with paragraph 3 above and the satisfaction of any other applicable
restrictions, terms and conditions, all such Restricted Shares issued to you and
any Retained Distributions with respect to such Restricted Shares shall be
deemed vested and no longer subject to forfeiture. Upon your request, the
Company shall promptly thereafter issue and deliver to you new stock
certificates or instruments representing such Restricted Shares and other
distributions registered in your name or, if deceased or disabled, your legatee,
personal representative or distribute, which do not contain the legend set forth
in Section 5 hereof. All such Retained Distributions, if any, less any amounts
as are required to be withheld by law, shall be paid to you as of a date no
later than two and ½ months after the year in which the Restricted Shares vest.


7.Beneficiary Designation. You may designate a beneficiary for each outstanding
grant of Restricted Shares in the event of your death. If no beneficiary is
designated or the beneficiary does not survive you, the award shall be made to
your surviving spouse, or, if there is none, to your estate.


8.Section 83(b) Election. If you decide to file an election with the Internal
Revenue Service to include the Fair Market Value of any of the Restricted Shares
awarded hereunder in your gross income as of the date of this Award, you shall
promptly furnish to the Company a copy of such election, together with the
amount of any federal, state, local or other taxes required to be withheld, to
enable the Company to claim an income tax deduction with respect to such
election.


9.Taxes. Unless you have filed a Section 83(b) election as described in
paragraph 8 above, the vesting of the Restricted Shares will trigger a taxable
event. You are ultimately liable and responsible for all taxes owed in
connection with the Award, regardless of any action the Company or any of its
subsidiaries takes with respect to any tax withholding obligations that arise in
connection with the Award. Neither the Company nor any of its subsidiaries makes
any representation or undertaking regarding the treatment of any tax withholding
in connection with the grant or vesting of the Award or the subsequent sale of
Restricted Shares after the Restricted Shares have vested. The Company and its
subsidiaries do not commit and are under no obligation to structure the Award to
reduce or eliminate your tax liability.





--------------------------------------------------------------------------------







10.Registration. The Company currently has an effective registration statement
on file with the Securities and Exchange Commission with respect to the
Restricted Shares. The Company intends to maintain this registration but has no
obligation to do so. If the registration ceases to be effective, you will not be
able to transfer or sell the Restricted Shares even after the restrictions lapse
unless exemptions from registration under applicable securities laws are
available. Such exemptions from registration are limited and might be
unavailable. You agree that any resale by you of Restricted Shares shall comply
in all respects with the requirements of all applicable securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and the respective rules and regulations promulgated
thereunder) and any other law, rule or regulation applicable thereto, as such
laws, rules and regulations may be amended from time to time. The Company shall
not be obligated to either issue the Restricted Shares or permit the resale of
any shares following vesting, if such issuance or resale would violate any such
requirements.


11.Limitation on Rights; No Right to Future Grants. By entering into this
Agreement and accepting the Award, you acknowledge that: (a) the Plan is
discretionary and may be modified, suspended or terminated by the Board at any
time as provided in the Plan; (b) the grant of the Award is a one-time benefit
and does not create any contractual or other right to receive future grants of
awards or benefits in lieu of awards; (c) all determinations with respect to any
such future grants, including, but not limited to, the times when awards will be
granted, the number of shares of Common Stock subject to each award, the award
price, if any, and the time or times when each award will be settled, will be at
the sole discretion of the Company; (d) your participation in the Plan is
voluntary; (e) the Award is not part of normal or expected compensation for any
purpose, including without limitation for calculating any benefits, severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-term service awards, pension or retirement benefits or similar payments;
(f) the future value of the common stock subject to the Award is unknown and
cannot be predicted with certainty; and (g) neither the Plan, the Award nor the
issuance of the Restricted Shares confers upon you any right to any relationship
with the Company or any subsidiary other than as expressly provided hereby or
thereby.


12.Execution of Award Agreement. Please acknowledge your acceptance of the terms
and conditions of the Award by signing the original of this Agreement and
returning it to the Corporate Secretary of the Company at the principal
corporate offices of the Company at 411 Fountain Lakes Blvd., St. Charles,
Missouri 63301. If you do not sign and return this Agreement, the Company is not
obligated to provide you any benefit hereunder and may refuse to issue the
Restricted Shares to you.


13.Governing Law. The validity, construction, and effect of this Agreement and
regulations relating to this Agreement, shall be determined in accordance with
the internal laws, and not the law of conflicts, of the State of Missouri.


14.Rights and Remedies Cumulative. All rights and remedies of the Company and
you enumerated in this Agreement shall be cumulative and, except as expressly
provided otherwise in this Agreement, none shall exclude any other rights or
remedies allowed by law or in equity, and each of said rights or remedies may be
exercised and enforced concurrently.


15.Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction-or
interpretation of this Agreement or any provision thereof.


16.Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the Company and you in respect of the subject matter of this Agreement,
and this Agreement supersedes all prior and contemporaneous agreements between
the parties hereto in connection with the subject matter of this Agreement. No
officer, employee or other servant or agent of the Company, and no servant or
agent of you is authorized to make any representation, warranty or other promise
not contained in this Agreement. No change, termination or attempted waiver of
any of the provisions of this Agreement shall be binding upon any party hereto
unless contained in a writing signed by the party to be charged.


17.Successors and Assigns. At the option of the Company, the rights of the
Company under this Agreement may be transferable to any one or more persons or
entities, and all covenants and agreements hereunder so transferred shall inure
to the benefit of, and be enforceable by, such transferees.
Very truly yours,
LMI AEROSPACE, INC.
By: ________________________
Name: _____________________
Title: ____________________    





--------------------------------------------------------------------------------









ACCEPTANCE AND ACKNOWLEDGMENT
I, ___________________, a resident of _____________, accept and agree to the
terms of the Award described in this Agreement and in the Plan, acknowledge
receipt of a copy of this Agreement, the Plan and the applicable Plan Summary,
and acknowledge that I have read them carefully and that I fully understand
their contents.




Dated: __________, 20XX




                    
XXX
XXX
XXX


Tax Payer ID: XXX-XX-XXXX





--------------------------------------------------------------------------------











EXHIBIT A -TO BE UPDATED WITH EACH GRANT


MILESTONES


 





